DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application repeats a substantial portion of prior Application No. 14/931491, filed 11/3/2015, and adds disclosure not presented in the prior application. Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.

DETAILED ACTION

Election/Restriction

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-4, drawn to a pulverized leaf cigarette structure, classified in A24B3/14.
II. Claims 5-16, drawn to a second pulverized leaf cigarette structure, classified in A24C5/47.
III. Claims 17-19, drawn to a method for producing a pulverized leaf cigarette structure, classified in A24C5/605.

The inventions are independent or distinct, each from the other because:
III and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  
In the instant case the product as claimed can be made/shaped/sized by hand which is another and materially different process.  Independent claim 5 of Group II does not include a mouthpiece filter, whereas independent claim 17 of Group III does include a mouthpiece filter.

Inventions III and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  
In the instant case the product as claimed can be made/shaped/sized by hand which is another and materially different process.  
Furthermore, the process as claimed can be used to make another and materially different product.  Independent claim 1 of Group I does not include a mouthpiece filter, whereas independent claim 17 of Group III does include a mouthpiece filter.

Inventions I and II are directed to related pulverized leaf cigarette structures.  The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j) and 506.05(g)  - Apparatus and Product. 
In the instant case, the inventions as claimed can have a materially different design, mode of operation, function or effect.  Independent claim I of Group I requires that the PLCS not .

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Atty Benjamin Balser on 7/27/2021 a provisional election was made with traverse to prosecute the invention of Group II, claims 5-16.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-4, 17-19 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

The claim limitation in claim 5 regarding the means for applying pressure having an opening is taken to invoke 35 U.S.C. 112(f) commensurate in scope with the specification as defined in page 4 of the specification as a press or squeezing device.  Also, see pp. 9 which indicates that a mold may be utilized as an alternative within the broadest reasonable interpretation as understood by one of ordinary skill in the art.

The claim limitation press device of claim 10 invokes properly 35 U.S.C. 112(f) as a press type means 28 of Fig. 5.
The claim limitation squeeze device of claim 11 invokes properly 35 U.S.C. 112(f) as a squeeze type means of Fig. 6.

5 whether Applicant considers the claimed subject matter to be an apparatus, product or method of using an apparatus to form the product.  Examiner has interpreted that claim 5 is a product-by-process claim.

Claim Objections

Claim 13 objected to because of the following informalities:  Please replace “sand” with “and” in line 2 of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, claim limitation “means for applying pressure” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 

Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the 

Claims 5, 10-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim.

Regarding claim 9, it is unclear the meaning of the term “pulverized operation”.  Therefore, the claimed subject matter is rendered unclear, vague and indefinite for the purposes of 35 U.S.C. 112(b).  Examiner has interpreted that the term refers to the pulverizing operation of the means for applying pressure to the tobacco leaf/leaves.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 5-6, 8, 10-11, 13, 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Banerjee (US 5105831).

5, Banerjee discloses a pulverized (see ground of col. 12, ll. 10), means for applying pressure having an opening (see pressed or extruded of col. 12, ll. 46); and a center rod (see ram or piston of col. 13, ll. 16 – “The dough is then extruded using a standard ram or piston type extruder into the desired shape, with the desired number and configuration of passageways, and dried, preferably at about 95.degree. C. to reduce the moisture content to about 2 to 7 wt. percent.”).

Regarding claim 6, Banerjee disclose wherein the pulverized leaf comprises tobacco. See col. 13, ll. 13.

Regarding claim 8, wherein the means for applying pressure is configured for manual operation.  Examiner has interpreted that any means for applying pressure is capable of manual operation, even if intended to be electrically/motor-driven (the extruder is capable of being operated manually; at least turning on/off is manual operation).


Regarding claims 10-11, a press device and a squeeze device are considered obvious variants as understood by one of ordinary skill in the art before the effective filing date.
Banerjee discloses a ram or press device.  See ram or piston of col. 13, ll. 16.

Regarding claim 13, Banerjee discloses a mouthpiece (see relatively long mouth end piece of abs, col. 5, ll. 43) in the structure of the pulverized leaf cigarette structure.

Regarding claim 15, Banerjee discloses wherein the apparatus comprises a heating means (see combustible material of Example 1).

Regarding claim 16, see col. 13, ll. 16 (“The dough is then extruded using a standard ram or piston type extruder into the desired shape, with the desired number and configuration of passageways, and dried, preferably at about 95.degree. C. to reduce the moisture content to about 2 to 7 wt. percent.”).  See MPEP 2113 regarding the patentable weight of product by process claim limitations in apparatus claims.  Examiner has interpreted that the claimed product-by-process is substantially the same as the product made by the process of the cited .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14 are rejected under 35 U.S.C. 103 as being unpatentable over Banerjee (US 5105831) and further in view of An (US 2003/0037791).

Regarding claim 14, Banerjee discloses wherein the apparatus further comprises a screen having a mesh (see sieved of Example 2) of a selectable size (any size can be a selectable size) thought which the pulverized leaf passes to selectively control the size and uniformity of the pulverized leaf.

Doing so had the benefit that it obtained uniformity in the pulverized leaf which improved smoking characteristics throughout the use of the product.  This was desirable in Banerjee.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the method of Banerjee to sieve the pulverized leaf through a mesh to arrive at the claimed invention before the effective filing date because doing so would have had the benefit of improving uniformity of the pulverized leaf.
  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Banerjee (US 5105831), and further in view of Dena (US 2017/0119039).

Regarding claim 7, Banerjee does not disclose wherein the pulverized leaf is comprised of cannabis.
In the same field of endeavor of pulverized leaf structure smoking articles (see title, [0011]), Dena discloses wherein the pulverized leaf comprises cannabis and tobacco.  See abs.
It would have been obvious to produce the product depending on the properties desired and known in the art.  Doing so had the benefit of producing desired extent of psychoactive effects.  This was desirable in Banerjee.
Therefore, it would have been obvious to one of ordinary skill in the art to substitute the tobacco of Benerjee for the cannabis of Dena to arrive at the claimed invention before the effective filing date because doing so was a substitution of known equivalents or a selection of a known design for its intended uses.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Banerjee (US 5105831).

Regarding claim 9, Banerjee does not discloses wherein the means for applying pressure is configured for automatic, pulverized operation.
See MPEP 2144 regarding the obviousness of automatic a manual activity.  To make the pulverizing mold automatic would have been an exercise in automating a manual activity.
Doing so had the benefit that it decreased the manufacturing costs for a pulverized leaf cigarette structure.  This was desirable in Potter and Banerjee.
Therefore, it would have been obvious to one of ordinary skill in the art to automate the means for applying pressure of Potter OR Banerjee to arrive at the claimed invention before the effective filing date because doing so decreased the manufacturing costs for a pulverized leaf cigarette structure.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable Banerjee (US 5105831) and further in view of Byrd (US 2012/0272976).

Regarding claims 10-11, a press device and a squeeze device are considered obvious variants as understood by one of ordinary skill in the art before the effective filing date.
Banerjee does not disclose wherein the means for applying pressure is a press device or a squeeze device.
In the same field of endeavor of tobacco products and manufacturing (see title), Byrd discloses wherein the means for applying pressure is a press device.  See [0028] – roll treatment and pressure/pressed.
See MPEP 2144 regarding the obviousness of selection of a known design for its intended uses.  Addition of the press device to the pulverized leaf structure of Benerjee, or the 
Therefore, it would have been obvious to one of ordinary skill in the art to add the pressure device of Byrd to the pulverized leaf structure of Potter to arrive at the claimed invention before the effective filing date because doing so allowed for the manufacture of pulverized leaf structure articles.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Banerjee (US 5105831) and further in view of Parcevaux (US 2004/0099276).

 Regarding claim 12, Potter nor Banerjee disclose a funnel.
In the same field of endeavor of tobacco processing/filling and article formation (see title), Parcevaux discloses a funnel (see instant specification pp. 7, “funnel 42 can be utilized to pour the pulverized leaf 22 into means for applying pressure 26” – Examiner has interpreted that the tobacco does not form the funnel but that the tobacco poured into the funnel takes on a funnel shape) extending upward from an opening.  See [0016] and Fig. 1.
See MPEP 2144 regarding the obviousness of making integral separate components.  To make the funnel of Parcevaux integral with the press of Banerjee would have been an exercise in making integral.
 Doing so had the benefit that it prevented the funnel from becoming lost or dislodged from the rest of the apparatus during operation and allowed for the ease of filling of the apparatus.  This was desirable in Banerjee.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the funnel of Parcevaux in the apparatus of Banerjee to arrive at the claimed invention before the effective filing date because doing so was an exercise in making integral and had the benefit that it allowed for the ease of filling of the apparatus.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904.  The examiner can normally be reached on M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GUY F MONGELLI/Examiner, Art Unit 1747                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712